                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



TAMARA K.,1                                            Case No. 3:17-cv-01824-YY

               Plaintiff,                              ORDER

       v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations, performing the
duties and functions not reserved to the
Commissioner of Social Security,

               Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendation

in this case on January 2nd, 2019. ECF 16. Magistrate Judge You recommended that the

Commissioner’s decision denying Plaintiff’s applications for Disability Insurance Benefits and

Supplemental Security Income should be affirmed.


       1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case.

PAGE 1 – ORDER
       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Magistrates Act

“does not preclude further review by the district judge[] sua sponte . . . under a de novo or any

other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Plaintiff timely filed an objection. ECF 18. Plaintiff argues that the ALJ erred by

improperly assessing Plaintiff’s subjective system testimony, the medical opinions, and lay

witness testimony. The Court has reviewed de novo those portions of Magistrate Judge You’s

Findings and Recommendation to which Plaintiff has objected, as well as the Commissioner’s

response. The Court agrees with Magistrate Judge You’s reasoning and ADOPTS those portions

of the Findings and Recommendation.




PAGE 2 – ORDER
       For those portions of Magistrate Judge You’s Findings and Recommendation to which

neither party has objected, this Court follows the recommendation of the Advisory Committee

and reviews those matters for clear error on the face of the record. No such error is apparent.

       The Court ADOPTS Magistrate Judge You’s Findings and Recommendation, ECF 16.

The Commissioner’s decision denying Plaintiff’s applications for Disability Insurance Benefits

and Supplemental Security Income are AFFIRMED.

       IT IS SO ORDERED.

       DATED this 14th day of February, 2019.


                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 3 – ORDER
